
	

113 SRES 402 ATS: Expressing the regret of the Senate for the passage of section 3 of the Expatriation Act of 1907 (34 Stat. 1228) that revoked the United States citizenship of women who married foreign nationals.
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 402
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Mr. Franken (for himself, Mr. Johnson of Wisconsin, Ms. Klobuchar, and Ms. Baldwin) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		May 14, 2014Committee discharged; considered and agreed toRESOLUTION
		Expressing the regret of the Senate for the passage of section 3 of the Expatriation Act of 1907
			 (34 Stat. 1228) that revoked the United States citizenship of women who
			 married foreign nationals.
	
	
		Whereas throughout the history of the United States, women have made and continue to make
			 invaluable contributions to society that strengthen the political, social,
			 and economic fabric of the Nation and improve the lives of countless
			 individuals;Whereas women in the United States have been and continue to be leaders in promoting justice and
			 equality during times of great difficulty for the Nation;Whereas women in the United States have played a pivotal role in ensuring freedom and security in
			 the United States;Whereas section 3 of the Expatriation Act of 1907 (34 Stat. 1228) left thousands of women born
			 in the United States,
			 such as Elsie Knutson Moren from Minnesota and Theresa Rosella Schwan from
			 Wisconsin,  stateless and without a nationality after marrying a foreign
			 national;Whereas section 3 of the Expatriation Act
			 of 1907 caused thousands of United States women, such as Lorella
			 Martorana from Pennsylvania who lost her
			 citizenship and was not able to vouch for her husband during his
			 naturalization proceedings, and Lena Weide Demke from South Dakota who
			 lost her citizenship and was almost deported during World War I, to have
			 their
			 loyalties questioned, face harassment, and be subject to deportation
			 for various legal infractions;Whereas section 3 of the Expatriation Act of 1907 affected numerous women, such as Florence Bain
			 Gual, a
			 New York City school teacher whose tenure was stripped after 15 years
			 of teaching because she married a foreign national, causing them to face
			 difficulties
			 providing for their families because they lost, or were not able to gain,
			 public employment after marrying a foreign national;Whereas section 3 of the Expatriation Act of 1907 prevented women in the United States, such as
			 Ethel MacKenzie from California who was unable to register to vote because
			 she married a
			 foreign national, from participating in the political process and casting
			 ballots in various elections;Whereas section 3 of the Expatriation Act of 1907 is similar to discriminatory State laws that
			 criminalized or nullified marriages between individuals of different
			 races;Whereas the revocation of citizenship restricted the ability of numerous women in the United
			 States to own
			 houses and real estate;Whereas an acknowledgment of the actions of the Senate that have contributed to discrimination
			 against women
			 will not erase the past, but will highlight the injustices of the national
			 experience and help build a better, stronger, and more equal Nation;
			 andWhereas the Senate recognizes the importance of addressing the error of section 3 of the
			 Expatriation Act of 1907 in order to educate the public and future
			 generations regarding the impact of this law on women and to prevent a
			 similar law from being enacted in the future: Now, therefore, be it
		
	
		That the Senate—
			(1)acknowledges that section 3 of the Expatriation Act of 1907 (34 Stat. 1228) is incompatible with
			 and antithetical
			 to the core principle that all persons, regardless of gender, race,
			 religion, or ethnicity, are created equal;(2)expresses sincere sympathy and regret to the descendants of individuals whose
			 citizenship was revoked under section 3 of the Expatriation Act of
			 1907, who suffered injustice, humiliation, and
			 inequality, and who were deprived of constitutional protections accorded
			 to all
			 citizens of the United States; and(3)reaffirms the commitment to preserving civil rights and constitutional protections for all
			 people of the United States.
